


Name:
Nigel Travis
Number of Shares of Restricted Stock:
150,000
Date of Grant:
February 28, 2014



DUNKIN’ BRANDS GROUP, INC.
2011 OMNIBUS LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


This agreement (this “Agreement”) evidences the grant of Restricted Stock (as
defined in the Plan referenced below) (the “Award”) by Dunkin’ Brands Group,
Inc. (the “Company”) to the undersigned (the “Grantee”), pursuant to and subject
to the terms of the Dunkin’ Brands Group, Inc. 2011 Omnibus Long-Term Incentive
Plan (as amended from time to time, the “Plan”), which is incorporated herein by
reference.
1.Grant of Restricted Stock. The Company grants to the Grantee on the date set
forth above (the “Date of Grant”) the number of shares of Restricted Stock of
the Company set forth above (the “Shares”), in each case subject to adjustment
pursuant to Section 7 of the Plan in respect of transactions occurring after the
date hereof.
2.Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan. The following terms
shall have the following meanings:
(a)“Determination Date” means each of March 31, 2018, June 30, 2018, September
30, 2018 and December 31, 2018.
(b)“Employment Agreement” means the First Amended and Restated Executive
Employment Agreement by and between the Grantee, the Company and Dunkin’ Brands,
Inc. dated May 3, 2011, as amended from time to time.
(c)“Good Reason” has the meaning set forth in the Employment Agreement for so
long as such agreement is in effect, or, if such agreement ceases to be in
effect, the meaning set forth in any other individual agreement between the
Grantee and the Company that contains a definition of “Good Reason” for so long
as such agreement is in effect. Otherwise, “Good Reason” means the occurrence of
any of the following:
i.a material diminution in the nature or scope of the Grantee’s
responsibilities, duties, authority or status; provided that each of (A) a
change in reporting relationships resulting from the direct or indirect control
of the Company (or a successor corporation) by another corporation, (B) any
diminution of the business of the Company or any of its Affiliates and (C) any
sale or transfer of equity, property or other assets of the Company or any of
its Affiliates (including any such sale or transfer or any other transaction or
series of such transactions that results in a Change in Control) will be deemed
not to constitute “Good Reason”;

1



--------------------------------------------------------------------------------



ii.a relocation of the Grantee’s place of employment, without the Grantee’s
consent, to a location that is more than fifty (50) miles from Canton,
Massachusetts; or
iii.the Company’s failure to perform substantially any material term of this
Agreement or any employment agreement with the Company or any of its Affiliates
to which the Grantee is subject;
provided that, a termination will qualify as a termination for Good Reason only
if (1) the Grantee gives the Company notice, within ninety (90) days of its
first existence or occurrence (without the Grantee’s consent), of any or any
combination of the eligibility conditions specified above; (2) the Company fails
to cure the eligibility condition(s) within thirty (30) days of receiving such
notice; and (3) the Grantee terminates his Employment not later than six months
following the end of such 30-day period.
(d)“Hurdle” means, as of any date, the percentage calculated by assuming a 4%
annual growth rate (with annual compounding) over the period beginning on March
31, 2014 and ending on such date. For example, as of March 31, 2016, the Hurdle
would be equal to 8.16%.
(e)“S&P 500 Companies” means all of the companies that are included in the
Standard & Poor’s 500 Composite Index on the relevant Determination Date or a
Termination Date (as defined in Section 7 below), as applicable.
(f)“Total Shareholder Return” means the amount, expressed as a percentage, equal
to the common stock price appreciation plus cash dividends (assuming
reinvestment in the common stock of all cash dividends on the last business day
of the month in which such dividend was paid at the closing price on such day,
or if no closing price is reported on such day, on the immediately preceding day
for which a closing price is so reported) from March 31, 2014 to the relevant
Determination Date or Termination Date, as applicable. The Total Shareholder
Return for the S&P 500 Companies will be determined as if each of the S&P
Companies had been included in the Standard & Poor’s 500 Composite Index from
the period beginning on March 31, 2014 and ending on the relevant Determination
Date or Termination Date, as applicable. Unless otherwise determined by the
Administrator, the calculation of total shareholder return for the S&P 500
Companies shall be determined in a manner consistent with the methodology used
in S&P’s Compustat database.
3.Nontransferability of Shares. The Shares acquired by the Grantee pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.
4.Vesting. As used herein with respect to any Share, the term “vest” means the
lapsing of the restrictions described herein with respect to such Share, subject
to the terms of the Plan. Unless earlier terminated, relinquished or expired,
subject to Sections 5, 6 and 7 below, all or a portion of the Shares shall vest
on December 31, 2018 (the “Vesting Date”) to the extent the

2



--------------------------------------------------------------------------------



Shares (or the applicable portion thereof) have become earned and eligible to
vest under Section 5 below. Any Shares that have not become earned and eligible
to vest under Section 5 or 6(a) below, or that have not become vested under
Section 7, in each case, on or prior to the Vesting Date, shall be automatically
and immediately forfeited on such date. Notwithstanding the foregoing, except as
provided in Sections 6(b) and 7 below, no Shares shall vest on the Vesting Date
unless the Grantee has remained in continuous Employment from the Date of Grant
through the Vesting Date.
5.Eligibility to Vest. Subject to Sections 6 and 7 below, no Shares shall vest
unless they have become earned and eligible to vest in accordance with this
Section 5. The Shares (or a portion thereof) shall only be earned and become
eligible to vest to the extent that the Company’s Total Shareholder Return is
equal to or exceeds the median Total Shareholder Return of the S&P 500 Companies
on a Determination Date. If such Total Shareholder Return performance condition
described in the previous sentence has been met, then the portion of the Shares
that will become earned and eligible to vest on a Determination Date will be as
follows (it being understood that the number of Shares that become earned and
eligible to vest as set forth below is a cumulative number, that there shall not
be any duplication of the number of Shares earned on any Determination Date and,
to the extent that a portion of the Shares has become earned and eligible to
vest hereunder on a Determination Date it shall not thereafter cease to be
earned and eligible to vest if the Company’s Total Shareholder Return decreases
below the median Total Shareholder Return of the S&P 500 Companies following
such Determination Date):
(a)    If the Company’s Total Shareholder Return equals the median Total
Shareholder Return of the S&P 500 Companies on a Determination Date, 75,000
Shares will become earned and eligible to vest under Section 4 above on such
date.
(b)    If the percentage by which the Company’s Total Shareholder Return exceeds
the median Total Shareholder Return of the S&P 500 Companies on the applicable
Determination Date is equal or greater than to the percentage set forth in the
table below (each applicable minimum percentage, a “Minimum Excess Percentage”),
150,000 Shares will become earned and eligible to vest under Section 4 above on
the applicable date.
Determination Date
Minimum Excess Percentage
March 31, 2018
16.99%
June 30, 2018
18.16%
September 30, 2018
19.33%
December 31, 2018
20.50%

(c)    If the percentage by which the Company’s Total Shareholder Return exceeds
the median Total Shareholder Return of the S&P 500 Companies on an applicable
Determination Date is less than the Minimum Excess Percentage, a number of
Shares will become earned and eligible to vest under Section 5 above on the
applicable Determination Date equal to (x) 75,000, plus (y) the number of Shares
that is equal to

3



--------------------------------------------------------------------------------



75,000 multiplied by a fraction, the numerator of which is the percentage by
which Company Total Shareholder Return exceeded median Total Shareholder Return
of the S&P 500 Companies on the applicable Determination Date (determined in a
manner consistent with the determination of Total Shareholder Return under this
Agreement) and the denominator of which is the applicable Minimum Excess
Percentage. For the avoidance of doubt, if the Company’s Total Shareholder
Return does not exceed the median Total Shareholder Return of the S&P 500
Companies on a Determination Date, no Shares shall become earned or eligible to
vest under this Section 5 on such date.
6.Change in Control.
(a)    In the event a Change in Control occurs on or prior to the Vesting Date,
to the extent the Shares have not become earned and eligible to vest in whole or
in part under Section 5 above as of the date such Change in Control is
consummated, and to the extent the Shares are outstanding as of immediately
prior to the Change in Control, upon the consummation of such Change in Control
the Shares shall be deemed earned and shall become eligible to vest in full. If
the Shares are deemed earned and become eligible to vest under this Section
6(a), the Shares shall vest in full on the Vesting Date, subject to the
Grantee’s remaining in continuous Employment from the Date of Grant through the
Vesting Date (subject to Sections 6(b) or 7 below).
(b)    If, in connection with a Change in Control, this Award is not assumed or
continued, and a new award is not substituted for this Award by the acquiror or
survivor (or an affiliate of the acquiror or survivor) in accordance with the
provisions of Section 7 of the Plan, this Award, to the extent outstanding
immediately prior to such Change in Control but not then vested, will
automatically vest in full upon the occurrence of such Change in Control.
7.Effect of Certain Terminations of Employment. Notwithstanding anything herein
to the contrary, if (i) the Grantee’s Employment (1) is terminated by the
Company other than for Cause and other than for Performance-Based Cause (each,
as defined in the Employment Agreement), (2) terminates due to the Grantee’s
death or is terminated by the Company due to the Grantee’s disability (as
determined under Section 5(b) of the Employment Agreement), or (3) is terminated
by the Grantee for Good Reason, in each case, prior to March 31, 2018 (and
regardless of whether or not a Change in Control has occurred) (the date a
termination of employment described in subsections (1), (2) or (3) occurs, the
“Termination Date”), and (ii) on the Termination Date, the Company’s Total
Shareholder Return is equal to or exceeds the median Total Shareholder Return of
the S&P 500 Companies, then a portion of the Shares will become vested on the
Termination Date as follows (it being understood that the number of Shares that
become vested as set forth below is a cumulative number and that there shall not
be any duplication of the number of Shares vested under this Section 7):

4



--------------------------------------------------------------------------------



(a)    Subject to subsection (d), if the Company’s Total Shareholder Return
equals the median Total Shareholder Return of the S&P 500 Companies on the
Termination Date, 75,000 Shares will become vested on the Termination Date.
(b)    Subject to subsection (d), if the percentage by which the Company’s Total
Shareholder Return exceeds the median Total Shareholder Return of the S&P 500
Companies on the Termination Date is equal or greater than the Hurdle as of the
date of such termination, 150,000 Shares will become vested under this Section 7
on the Termination Date.
(c)    Subject to subsection (d), if the percentage by which the Company’s Total
Shareholder Return exceeds the median Total Shareholder Return of the S&P 500
Companies on the Termination Date is less than the Hurdle on the Termination
Date, a number of Shares will become vested under this Section 7 on the
Termination Date equal to (x) 75,000, plus (y) the number of Shares that is
equal to 75,000 multiplied by a fraction, the numerator of which is the
percentage by which Company Total Shareholder Return exceeded median Total
Shareholder Return of the S&P 500 Companies on the Termination Date (determined
in a manner consistent with the determination of Total Shareholder Return under
this Agreement) and the denominator of which is the Hurdle as of the Termination
Date. For the avoidance of doubt, if the Company’s Total Shareholder Return does
not exceed the median Total Shareholder Return of the S&P 500 Companies on such
date of termination, no Shares shall become vested under this Section 7 on the
Termination Date.
(d)    In the event that the Grantee’s Employment terminates due to the
Grantee’s death or is terminated by the Company due to the Grantee’s disability
(as determined under Section 5(b) of the Employment Agreement) prior to March
31, 2018, the number of Shares that become vested under this Section 7 will be
pro-rated based on the number of days that elapsed from the Date of Grant until
the Termination Date.
8.Dividends, etc. The Grantee shall be entitled to receive any and all dividends
or other distributions paid with respect to those Shares of which the Grantee is
the record owner on the record date for such dividend or other distribution;
provided, however, that any property or cash (including, without limitation, any
regular cash dividends) distributed with respect to a Share (the “associated
share”) acquired hereunder, including without limitation a distribution of Stock
by reason of a stock dividend, stock split or otherwise, or a distribution of
other securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that the Administrator may require that any cash distribution with
respect to the Shares be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan. Any cash amounts that would otherwise have been paid with respect to
an associated share shall be accumulated and paid to the Grantee, without
interest, only upon, or within thirty (30) days following, the date on which
such associated share vests in accordance with this Agreement (such date, the
“Vesting Date”) and any other property

5



--------------------------------------------------------------------------------



distributable with respect to an associated share shall vest on the Vesting
Date. References in this Agreement to the Shares shall refer, mutatis mutandis,
to any such restricted rights to cash or restricted property described in this
Section 8.
9.Forfeiture Risk, Recovery of Compensation.
(a)    Except as expressly provided in Section 4, 6 or 7 above, if the Grantee’s
Employment ceases for any reason, including death, the Shares, to the extent not
already vested, will be automatically and immediately forfeited upon such
termination.
(b)    This Award is subject to Section 6(a)(5) of the Plan. The Award (whether
or not vested) is subject to forfeiture, termination and rescission, and the
Grantee will be obligated to return to the Company the value received with
respect to the Award (including any gain realized on a subsequent sale or
disposition of Shares), (i) upon or in connection with a breach by the Grantee
of a non-competition, non-solicitation, confidentiality or similar covenant or
agreement with the Company or its subsidiaries, (ii) in accordance with any
clawback or similar policy maintained by the Company, as such policy may be
amended and in effect from time to time, or (iii) as otherwise required by law
or applicable stock exchange listing standards, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act.
(c)    The undersigned hereby (i) appoints the Company as the attorney-in-fact
of the undersigned to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any Shares that are unvested
and forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate or certificates with respect to
unvested Shares hereunder, one or more stock powers, endorsed in blank, with
respect to such Shares, and (iii) agrees to sign such other powers and take such
other actions as the Company may reasonably request to accomplish the transfer
or forfeiture of any unvested Shares that are forfeited hereunder.
10.Retention of Certificates. Any certificates representing unvested Shares
shall be held by the Company. If unvested Shares are held in book entry form,
the undersigned agrees that the Company may give stop transfer instructions to
the depository to ensure compliance with the provisions hereof.
11.Legends, Etc. Any certificates representing unvested Shares will bear such
legends as determined by the Company that discloses the restrictions on
transferability imposed on such Shares as a result of this Agreement and the
Plan. As soon as practicable following the vesting of any such Shares the
Company shall cause a certificate or certificates covering such Shares, without
the aforesaid legend, to be issued and delivered to the undersigned. If any
Shares are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.
12.Certain Tax Matters.

6



--------------------------------------------------------------------------------



(a)    The Grantee has been advised to confer promptly with a professional tax
advisor to consider whether the Grantee should make a so-called “83(b) election”
with respect to the Shares. Any such election, to be effective, must be made in
accordance with applicable regulations and within thirty (30) days following the
date this Award is granted and the Grantee must provide the Company with a copy
of the 83(b) election prior to filing. The Company has made no recommendation to
the Grantee with respect to the advisability of making such an election.
(b)    This Award or the vesting of the Shares granted hereunder, and the
payment of dividends with respect to such Shares, will give rise to “wages”
subject to withholding. The Grantee expressly acknowledges and agrees that the
Grantee’s rights hereunder are subject to the Grantee promptly paying to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld. The Grantee
authorizes the Company and its subsidiaries to withhold such amounts from any
amounts otherwise payable to the Grantee, but nothing in this sentence should be
construed as relieving the Grantee of any liability for satisfying his or her
obligation under the preceding provisions of this Section.
13.Effect on Employment. The grant of the Shares will not give the Grantee any
right to be retained in the employ of the Company or any of its Affiliates,
affect the right of the Company or any of its Affiliates to discharge or
discipline such Grantee at any time, or affect any right of such Grantee to
terminate his or her Employment at any time.
14.Stock Ownership Guidelines. This Award is subject to the Company’s Stock
Ownership Guidelines, as adopted on May 15, 2012, as such guidelines may be
amended, revised or supplemented from time to time (the “Guidelines”). The
Grantee acknowledges and agrees to comply with the terms and conditions of the
Guidelines, including the retention ratios set forth therein.
15.Governing Law. This Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
By acceptance of the Shares, the Grantee agrees hereby to be subject to the
terms of the Plan. The Grantee further acknowledges and agrees that (i) the
signature to this Agreement on behalf of the Company may be an electronic
signature that will be treated as an original signature for all purposes
hereunder and (ii) the signature, whether electronic or non-electronic, will be
binding against the Company and will create a legally binding agreement when
this Agreement is countersigned by the Grantee.
[The remainder of this page is intentionally left blank]



7



--------------------------------------------------------------------------------




Executed as of the 28th day of February, 2014.




Company:
DUNKIN’ BRANDS GROUP, INC.

    






By:     /s/ Richard Emmett            
    Name: Richard Emmett
Title: Chief Legal and Human Resources Officer




Grantee:
    /s/ Nigel Travis                

Name: Nigel Travis
                    
                







[Signature Page to Restricted Stock Agreement]

